Exhibit 10.1

         

Coleman Cable, Inc.
Form of Restricted Stock Award Agreement
     This Restricted Stock Award Agreement (the “Agreement”) is entered into as
of the            day of                 (the “Award Date”) between Coleman
Cable, Inc. (the “Company”) and                      (the “Participant”). Any
term capitalized but not defined in this Agreement shall have the meaning set
forth in the Coleman Cable, Inc. Long-Term Incentive Plan, as amended (the
“Plan”).
     The Plan provides for the grant of restricted stock to employees and
directors of the Company or its Subsidiaries as approved by the Board or the
Committee. In exercise of its discretion under the Plan, the Board or the
Committee has determined that the Participant should receive a restricted stock
award under the Plan and, accordingly, the Company and the Participant hereby
agree as follows:
     1. Grant. The Company hereby grants to the Participant a restricted stock
award (the “Award”) of                      shares of Stock (the “Award
Shares’). The Award shall be subject to the terms and conditions of the Plan and
this Agreement.
     2. Stock Certificates. The Company may, but shall not be required to, issue
certificates for the Award Shares in the Participant’s name, in which event the
Secretary of the Company shall hold the certificates until the Award Shares
either are forfeited or become vested.
     3. Rights as Shareholder. On and after the Award Date, and except to the
extent provided in Section 9, the Participant shall be entitled to all of the
rights of a shareholder with respect to the Award Shares, including the right to
vote the Award Shares and to receive dividends and other distributions payable
with respect to the Award Shares. If the Participant forfeits any rights he/she
may have under this Award in accordance with Section 4, the Participant shall,
on the day following the event of forfeiture, cease to have any rights as a
shareholder with respect to the Award Shares or any interest therein and the
Participant shall no longer be entitled to receive dividends on such stock.
     4. Vesting; Effect of Termination of Employment. The Participant’s Award
Shares shall become vested as to one-third (1/3) of the Award Shares on each of
the first, second and third anniversaries of the Award Date, provided the
Participant remains continuously employed by, or in service as a director of,
the Company or a Subsidiary until each such respective date. If the application
of this Section would result in the Participant vesting in a fraction of a
share, such fractional share shall be rounded up to the next whole share.
     If the Participant terminates service with the Company and its Subsidiaries
for any reason and before all of his/her Award Shares have become vested under
this Agreement, the Participant’s Award Shares that have not become vested as of
the effective date of the termination shall be forfeited. Neither the Company
nor any Subsidiary shall have any further obligations to the Participant under
this Agreement with respect to such forfeited shares.
     5. Terms and Conditions of Distribution. The Company shall distribute
certificates for Award Shares as soon as practicable after they become vested.
If the Participant dies before the

 



--------------------------------------------------------------------------------



 



Company has distributed all vested Award Shares, the Company shall distribute
certificates for the vested Award Shares to the beneficiary or beneficiaries the
Participant designated, in the proportions the Participant specified. If the
Participant failed to designate a beneficiary or beneficiaries, the Company
shall distribute certificates for the vested Award Shares to the Participant’s
estate. The Company shall distribute certificates for the vested Award Shares no
later than six months after the Participant’s death.
     Notwithstanding the foregoing, the Company shall not distribute the
certificates for the Award Shares until the Participant has paid to the Company
or a Subsidiary the amount required to be withheld for federal, state or local
taxes. The Participant may satisfy the required withholding amount by directing
that the Company use for this purpose a portion of the Award Shares that would
otherwise be distributed to him/her.
     6. Legend on Stock Certificates. The Company may require that certificates
for Award Shares distributed to the Participant pursuant to this Agreement bear
any legend that counsel to the Company believes is necessary or desirable to
facilitate compliance with applicable securities laws.
     7. Delivery of Certificates. Notwithstanding the provisions of Sections 4
and 5, the Company is not required to issue or deliver any certificates for
Award Shares before completing the steps necessary to comply with applicable
federal and state securities laws (including any registration requirements) and
applicable stock exchange rules and practices. The Company shall use
commercially reasonable efforts to cause compliance with those laws, rules and
practices.
     The Company shall not make any distribution of certificates before the
first date the Award Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities. In determining whether a distribution would result
in such a penalty or forfeiture, the Company and the Committee may rely upon
information reasonably available to them or upon representations of the
Participant’s legal or personal representative.
     8. No Right to Employment. Nothing in the Plan or this Agreement shall be
construed as creating any right in the Participant to continued employment or
service, or as altering or amending the existing terms and conditions of the
Participant’s employment or service.
     9. Nontransferability. No interest of the Participant or any beneficiary in
or under this Agreement shall be assignable or transferable by voluntary or
involuntary act or by operation of law, other than by shall or by the laws of
descent and distribution, or pursuant to a domestic relations order (as defined
in section 414(p)) of the Code. Distribution of Award Shares shall be made only
to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
guardian or legal representative; or, if the Participant is deceased, to the
beneficiaries that the Participant has designated in the manner required by the
Committee or, in the absence of a designated beneficiary, to the Participant’s
estate. The Committee may, in its discretion, require a Participant’s guardian
or legal representative to supply it with evidence the Committee deems necessary
to establish the authority of the guardian or legal representative to act on
behalf of the Participant. Any effort to assign or transfer the rights under
this Agreement shall be wholly ineffective, and shall be

 



--------------------------------------------------------------------------------



 



grounds for termination by the Committee of all rights of the Participant and
his/her beneficiary in and under this Agreement.
     10. Administration. The Committee administers the Plan. The Participant’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, including required shareholder approval thereof, and to any guidelines
the Committee adopts from time to time. The Participant hereby acknowledges
receipt of a copy of the Plan.
     11. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan and this Agreement shall be final. This Agreement shall
be governed by and construed under the laws of the State of Illinois, determined
without regard to its conflicts of law rules, except as such laws are preempted
by the laws of the United States. If any provision of this Agreement shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement shall be exclusively in the
courts in the State of Illinois, County of Cook, including the Federal Courts
located therein (should Federal jurisdiction exist).
     12. Sole Agreement. The Award is in all respects subject to the provisions
set forth in the Plan to the same extent and with the same effect as if set
forth fully herein. In the event that the terms of this Award conflict with the
terms of the Plan, the Plan shall control. This Agreement is the entire
agreement between the parties to it, and any and all prior oral and written
representations are merged in this Agreement. This Agreement may be amended only
by written agreement between the Participant and the Company.
     13. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
     In Witness Whereof, the Company and the Participant have duly executed this
Agreement as of the day and year first above written.

            Coleman Cable, Inc.
      By:           Its:     

          Participant
      By:           [Name]             

 